REPORTED

IN THE COURT OF SPECIAL APPEALS

             OF MARYLAND


                  No. 476


          September Term, 2013




          CONWELL LAW LLC

                     v.

      MARY BETH TUNG, ET AL.




       Eyler, Deborah S.
       Nazarian,
       Kenney, James A., III
          (Retired, Specially Assigned),

                            JJ.


          Opinion by Nazarian, J.


        Filed: February 25, 2015

* Judge Timothy E. Meredith did not
participate, pursuant to Md. Rule 8-605.1, in
the Court’s decision to report this opinion.
       This appeal arises from a suit brought in the Circuit Court for Anne Arundel County

by a law firm, Conwell Law LLC (the “Firm”), against its former employee, Mary Beth

Tung, an associated firm, BIO Intellectual Property Services LLC (“BIO”), and BIO’s

employee, Douglas Robinson.1 The suit arose from the Firm’s representation of Technical

Furniture Group, LLC (“Technical Furniture”) in matters before the United States Patent and

Trademark Office (the “USPTO”) Patent Trial and Appeal Board (the “Appeal Board”). Ms.

Tung, then an employee of the Firm, served as lead counsel in those matters and Mr.

Robinson as back-up counsel.2 The subject matter of the suit ends up not being important

for our purposes, though—between failures of service and failure to state a claim, and

notwithstanding the volume of paper filed in the case, the suit never got past the initial

pleading stage.

       The circuit court dismissed the Firm’s claims against both appellees with prejudice

after finding that the Firm’s initial (and later amended) complaint failed to state a claim

against the BIO Defendants and that the Firm failed to effect service of process on Ms. Tung.

On appeal, the Firm challenges these findings and raises for the first time issues concerning

the appearance of impropriety in the circuit court. We find that the Firm failed to preserve

its impropriety argument, reject the Firm’s other arguments, and affirm.




       1
         Because the Firm’s claims against Mr. Robinson and BIO are tightly intertwined, we
refer to the parties together as the “BIO Defendants.”
       2
        A party represented before the Appeal Board is required to “designate a lead counsel
and a back-up counsel who can conduct business on behalf of the lead counsel.” 37 C.F.R.
§ 42.10(a).
                                    I. BACKGROUND

       The Firm filed its initial complaint against Ms. Tung, Mr. Robinson, and BIO on

December 16, 2011.3 It filed two versions of the complaint—one titled “COMPLAINT

(NON-CONFIDENTIAL)” (the “Non-Confidential Complaint”) and the other titled

“COMPLAINT (CONFIDENTIAL)” (the “Confidential Complaint”)—and explained in each

version that only the Non-Confidential Complaint, which contained only a brief description

of the parties and the claims, would be served on Ms. Tung and BIO. The Firm declined to

serve the Confidential Complaint, which it claimed to have filed under seal, because it

contained “extensive attorney-client and other extremely confidential information” regarding

Technical Furniture.4



       3
         The Firm raised the following causes of action against Ms. Tung: fraud, constructive
fraud, “Breach of Fiduciary Duty, the Duty of Confidentiality, and the Duty of Loyalty,”
“Unfair Competition: Misappropriation of Trade Secrets,” “Non-Disclosure, Concealment,
Negligent Misrepresentation,” “Injurious Falsehood,” tortious interference with contract,
tortious interference with business relations, replevin, and “Professional Negligence and
Legal Malpractice (Neglect of Reasonable Duty).” The BIO Defendants were named only
in the last count. This case represents only part of the parties’ dispute. We considered in a
separate appeal procedural issues raised in a professional neglience action filed by Technical
Furniture and others against Ms. Tung, Mr. Robinson, and BIO and others. There we
ultimately dismissed part of the appeal and affirmed the remainder of the circuit court’s
dismissal of Technical Furniture’s claims for insufficient service of process and failure to
state a claim. See Technical Furniture Group, LLC, et al. v. Mary Beth Tung, No. 95, Sept.
Term 2013 (Md. App. March 13, 2014).
       4
        Ms. Tung points out that the Firm’s attempt to file under seal violated Maryland Rule
16-1009, which requires that a motion to seal or motion for protective order first be filed with
the court to successfully seal a document. She argues that the Firm “circumvented the
Maryland Rules by deciding for itself that the ‘Confidential Complaint’ should be ‘filed
under seal.’” We agree, but this issue does not come into play in this appeal.

                                               2
       On December 21, 2011, the circuit court issued original process directed to each

defendant, which would expire 120 days after issuance (on April 19, 2012). The Firm,

however, made no effort to serve the defendants in that time frame or for two months after

the 120-day period expired. On May 24, 2012, as a result of the Firm’s failure to effect

service, the court issued a Notification of Contemplated Dismissal:

               Pursuant to Maryland Rule 2-507, this [proceeding] will be
               “DISMISSED FOR LACK OF JURISDICTION OR
               PROSECUTION WITHOUT PREJUDICE,” 30 days after
               service of this notice unless, prior to that time, a written motion
               showing good cause to defer the entry of an order of dismissal
               is filed.

On June 18, 2012, the Firm requested that the court reissue summonses, which it did that day.

Then, on June 22, the Firm filed a Notice of Service, explaining that each defendant had been

served with summons and the Non-Confidential Complaint. That same day, the Firm also

filed its Response to Rule 2-507 Notification and Motion to Defer Dismissal, in which it

explained that it intentionally delayed the filing of its complaint to protect the interests of its

client, Technical Furniture, and that it only filed the complaint when it did “because [filing]

was necessitated by the statute of limitations.” It continued that the Firm “was delayed in

proceeding [with service] . . . for the same reason as the delays in the initial filing, that it was

protecting client interests and advocating on their behalf, all on related matters that effected

[sic] and impacted the causes of action in the instant lawsuit.” On this basis, the Firm

requested that the court defer dismissal, recognize that the Non-Confidential Complaint had

been served, and stay the case.

                                                 3
       On July 16, 2012, Ms. Tung filed a Motion to Dismiss pursuant to Rule 2-322(a),

alleging insufficiency of process and service. She contended that the Firm, on June 19, 2012,

delivered to her an incomplete copy of its complaint (the Non-Confidential Complaint), and

that she had yet to be served with a complete copy of the complaint (the Confidential

Complaint). She argued that as a party to the litigation, she was “entitled to access under

Maryland Rule 16-1002(f)” to a full and complete copy of the complaint. The Firm never

responded to this motion.

       On July 24, 2012, the Firm filed a Motion to Stay, asking the court to stay the case

until a similar case, involving “joint clients of both [the Firm] and Defendants,” was

resolved. (Emphasis in original.) The Firm contended that the court in the related case

“issued an Order sealing all confidential client-related documents,” and that “[f]actual and

legal issues, including the amount of damages, are likely to be decided in [the related case],

that affect the issues to be resolved in the instant lawsuit.” Ms. Tung’s response to the Firm’s

Motion to Stay, filed on July 30, 2012, incorporated her previously-filed Motion to Dismiss,

noted that she still had not been served a complete copy of the complaint, and asked the court

to rule on her Motion to Dismiss instead of staying the case. The court denied the Motion to

Stay on August 6, 2012.

       On August 20, 2012, Ms. Tung filed an opposition to the Firm’s Motion to Defer

Dismissal. She reiterated there much of what she had already argued: first, that the Firm had

made no effort to serve the defendants with process for six months after filing its complaint;



                                               4
second, that the Firm only attempted to serve the defendants at all after the court issued the

Notice of Contemplated Dismissal; third, that the Firm still had not served a complete copy

of the complaint on the defendants; fourth, that the Firm had not demonstrated good cause

for its delay; and finally, that she had been prejudiced by the delay.

       On August 28, 2012, the circuit court entered an order denying Ms. Tung’s Motion

to Dismiss, but found the Firm’s initial service attempt (of the Non-Confidential Complaint)

insufficient. Instead of dismissing the case, the court gave the Firm another opportunity to

serve Ms. Tung:

              ORDERED, that [the Firm] shall re-serve a copy of the
              Complaint and all accompanying papers upon [Ms. Tung] and
              submit a new affidavit of service to the Court within ten (10)
              days from the date this Order is docketed. If [the Firm] fails to
              comply with this Order, this action will be dismissed.

(Emphasis added.) The BIO Defendants had also moved to dismiss on the same grounds

raised by Ms. Tung on August 22, 2012, and on September 5, 2012, the court entered an

identical order with respect to them. But despite these orders, the Firm never served Ms.

Tung or the BIO Defendants directly. Instead, on September 6 and 7, the Firm served

summons and the Confidential Complaint on counsel for each party.

       On September 28, 2012, the court entered an order noting the Firm’s failure to comply

with its September 5, 2012 Order concerning the BIO Defendants and dismissing the case

without prejudice as to them:

              Upon review of the file, the Court finds that an Order was
              entered on September 5, 2012, requiring [the Firm] to file a new

                                              5
              affidavit of service on [the BIO Defendants]. [The Firm] has
              failed to comply as directed. Therefore, this 26th day of
              September, 2012, by the Circuit Court for Anne Arundel
              County, hereby ORDERED, that [the Firm’s] Complaint is
              dismissed without prejudice.

The court did not mention whether the case was being dismissed with respect to Ms. Tung.

       On October 11, 2012, the Firm filed a Motion for Reconsideration requesting that the

court revisit its dismissal of claims against the BIO Defendants entered on September 26,

2012. The Firm argued that its service on the BIO Defendants’ counsel was sufficient and

that dismissal was inappropriate. The Firm reasoned that service on counsel was appropriate

because the BIO Defendants “accepted and acknowledged service, and that . . . Defendants

had responded to the Complaint.”

       On October 24, 2012, Ms. Tung’s counsel wrote a letter to Judge Davis-Loomis, the

County Administrative Judge, asking that the case be specially assigned to a single judge to

hear all open motions.

       On October 31, 2012, before the court specially assigned the case, Ms. Tung filed a

Motion to Dismiss for Failure to Comply with Terms of the Court’s August 28, 2012 Order.

The August 28, 2012 Order had directed the Firm to re-serve Ms. Tung with the

Confidential Complaint within ten days of entry, but, as we explained, the Firm served

counsel for Ms. Tung, not Ms. Tung herself. Ms. Tung argued that the Firm failed to comply

with the August 28, 2012 Order because she never agreed to allow her counsel to accept

service on her behalf, and that dismissal was appropriate.



                                             6
       The circuit court, through Judge Goetzke, entered an order on November 19, 2012,

addressing both the Firm’s Motion for Reconsideration of the September 26, 2012 Order

(filed on October 11, 2012) and Ms. Tung’s Motion to Dismiss for Failure to Comply with

the August 28, 2012 Order. Judge Goetzke explained that the court “determined that, as of

the date of this Order, it has no in personam jurisdiction over any defendant in [the] matter”

and gave the Firm another chance to effect service:

                ORDERED, that this case is dismissed without prejudice as to
                all [defendants]; and it is,

                ORDERED, that [the Firm] may request one additional
                summons pursuant to Rule 2-122 (a) for each Defendant,
                provided the request is not made later than 7 days from the date
                on which this Order is docketed[5] (“Final Summons”); and it is,

                ORDERED, that this dismissal shall be stricken as to any
                Defendant over whom the court acquires in personam
                jurisdiction as a result of service pursuant to Rule 2-121 of the
                Final Summons for that Defendant; and it is,

                ORDERED, that on request of a Defendant, an order of
                dismissal with prejudice shall be filed as to any Defendant over
                whom the court has not acquired in personam jurisdiction as set
                forth in the preceding paragraph.

(Underlining supplied.)

       Shortly thereafter, on December 5, 2012, Judge Davis-Loomis entered an Assignment

Order assigning the case to Judge Caroom.




       5
           The Order was docketed on November 21, 2012.

                                               7
      On January 28, 2013, the Firm filed an Affidavit of Service stating that “the

Defendants were previously served the Confidential Complaint on September 6th and 7th,

2012,” and providing documentation of subsequent service on counsel between January 22

and 24, 2013. The Firm concluded that “[a]ll counsel have been served.” (Emphasis added.)

      That same day, Judge Caroom, now specially assigned to the case, held a hearing on

the open motions.6 The parties discussed the November 19, 2012 Order issued by Judge

Goetzke that dismissed the case without prejudice and provided the Firm one additional

chance to serve the defendants:

             [COUNSEL FOR MS. TUNG]: . . . I would point out . . . that
             Judge Goetzke’s order from November 21 said that Judge
             Goetzke had considered the motion for reconsideration and that
             as of that date the Court determined that, as of November 21, it
             had no in personam jurisdiction over any defendant after having
             considered the motion for reconsideration.

                    And then went [on to] order [the Firm], with regard to all
             Defendants, to have summonses reissued within seven days.
             And then indicated that, upon request of the Defendant, an order
             for dismissal with prejudice would be filed as to any defendant
             as to whom service had not been acquired under, as Judge
             Goetzke termed it, in a defined term, the final summons.




      6
        The court first addressed the Firm’s Motion for Reconsideration of the November
19, 2012 Order, which found that the court had no personal jurisdiction over any of the
Defendants. Judge Caroom offered the Firm an opportunity to request a hearing before Judge
Goetzke on issues flowing from the order he issued on November 19, 2012, and specifically
whether the Firm had complied with the order to complete service on all the defendants.
None of the parties sought to have their motions heard by Judge Goetzke.


                                            8
             THE COURT: And set a deadline of January . . . 28, meaning it
             needed to be done before today?

             [COUNSEL FOR MS. TUNG]: Right. Well, they needed to be
             issued by [November 28] and . . . that has not occurred. The
             same thing occurred with the motion for reconsideration. There
             were exhibits from [the Firm] saying we mailed them to counsel
             for Ms. Tung. Mailing to counsel of the summons is not service.

                    Judge Goetzke ordered that they be served pursuant to
             Maryland Rule 2-121. And Maryland Rule 2-121 expressly
             delineates the means of service, as I am sure you are aware, and
             mailing them to counsel is not service.

(Emphasis added.)    In response, the Firm argued that its service of the Confidential

Complaint and Final Summons shortly before the hearing satisfied Judge Goetzke’s Order:

             [COUNSEL FOR THE FIRM]:[7] I served personally last week
             via certified mail all the Defendants. I have green cards right
             here with their signatures.

                    Last week, I did file an affidavit of service with the Court
             for both cases, Conwell Law and Technical Furniture Group. I
             have a copy of the Technical Furniture Group case with the date
             stamped right here.

                                          *   *    *

             I would also like to point out, first of all, it was the confidential
             complaint that was served in January to all Defendants. I would
             also like to mention that this was not—

             THE COURT: Meaning for which you have the green cards?



      7
        Although the transcript shows that counsel for Ms. Tung was speaking here, the
content of the statements made here show that counsel for the Firm was actually speaking.
The transcript is rife with similar errors, which we have reconciled in this opinion where
necessary.

                                              9
              [COUNSEL FOR THE FIRM]: Yes. Yes, that is what this is
              from.

              THE COURT: Okay, so let me invite you to show—I am not
              sure if they have seen it any more than I have, the green cards
              and the return of service that you are preparing to file today.

              [COUNSEL FOR MS. TUNG]:[8] Your Honor, I think the
              misunderstanding here is that these green cards show that—well,
              read it. I don’t know if it is a misunderstanding or not. I
              thought I made all positions clear. The green cards reflect
              certified mail, me and my partner.

              THE COURT: Not to the parties individually?

              [COUNSEL FOR MS. TUNG]: Not to the party. And mailing
              or delivery by a process server or by certified mail, the counsel
              is not serviced.

              THE COURT: Okay. So let me go back to [Counsel for the
              Firm]. I thought you just said that it was—that these were green
              cards signed by each of the Defendants individually.

              [COUNSEL FOR THE FIRM]: I am sorry. It was not by the
              Defendants, by defense counsel, given that—

              THE COURT: By counsel.

              [COUNSEL FOR THE FIRM]: —by counsel. That is correct.

(Emphasis added.) The parties then discussed whether service upon counsel satisfied Rule

2-121(a):




       8
         The transcript does not indicate which party’s counsel is speaking here, as the place
for counsel’s name after “Mr.” is left blank. However, again, we are able to recognize from
the statement’s content that counsel for Ms. Tung is speaking here.

                                             10
              [COUNSEL FOR THE FIRM]: Given that all counsel had
              entered appearances with regard to each of those cases. It
              seemed, under the rule, that counsel could be served directly.
              Counsel of record, you know, in the system, and had to represent
              their clients with regard to these cases.

              [COUNSEL FOR MS. TUNG]: Well, let me just point out, Your
              Honor, that only, as Maryland Rule 2-321(a) states, “Only
              documents other than original pleadings in process can be
              served on counsel, after counsel has entered an appearance.”

                      And Maryland Rule 2-121(a) specifically sets forth the
              three types of in personam service. Delivery to the person to be
              served, or leaving it at the person’s dwelling, house, or usual
              place of abode with a person, the resident of a suitable age or
              discretion, or mailing to the person to be served a copy of the
              summons, complaint, et cetera, et cetera, by a certified mail
              return receipt requested.

The Firm’s counsel argued in response that service on counsel was appropriate because he

had received letters from counsel for the Defendants “[t]hat specifically stated that they

would agree to accept [service],” and that counsel had been representing and acting as agents

for their clients in this case. But when asked by the court to produce the letters, counsel could

not do so, and Ms. Tung’s counsel pointed out that “there is no correspondence from [them]

agreeing to accept service.” At the same time, however, counsel for the BIO Defendants did

acknowledge such an agreement:

              [COUNSEL FOR BIO DEFENDANTS]: We will accept service
              of the [Firm] complaint, because we prefer to have it decided on
              the merits. We are just going to move to dismiss, but at the
              appropriate time. So that is fine. We will accept service and
              move to dismiss at the appropriate time.




                                               11
Ms. Tung then asked the court to dismiss the Firm’s claim with prejudice because the Firm

failed to comply with Judge Goetzke’s November 19, 2012 Order, which provided that a

defendant could request dismissal with prejudice if the Firm failed to complete service upon

that defendant. The court agreed to do so:

              THE COURT: Okay. Obviously [the Firm’s counsel], your
              position was that Ms. Tung’s counsel agreed to accept service
              also, but since today is the motion hearing, we don’t have the
              document confirming that. I am inclined to grant their motion
              to make it as to this timely dismissal with prejudice and to direct
              the Court to put in the hearing sheet that the [BIO Defendants]
              . . . have agreed to accept service.

The court also noted that it would consider altering the order if the Firm’s counsel produced

the letter in which Ms. Tung’s counsel agreed to accept service on her behalf:

              THE COURT: If [the Firm’s counsel] go back to the office and
              they find the missing letters in which counsel for Mary Tung say
              we agree to accept service of the full complaint, then there could
              be a motion to reconsider on the motion to reconsider, but I am
              not going to, at this point, hold my breath on that.

                     We will assume that the ruling that I just made is what is
              going to be going on with this case going forward.

       On January 30, 2013, Judge Caroom entered an order noting the court’s denial of the

Firm’s Motion for Reconsideration and the BIO Defendants’ Motion to Dismiss (reasoning

that counsel for each had “agreed to accept service on behalf of the defendants”), and its

decision to grant Ms. Tung’s Motion to Dismiss.

       On February 20, 2013, the BIO Defendants filed a Motion to Dismiss, alleging that

the Firm failed to state a claim upon which relief could be granted, or in the alternative, that,

                                               12
as a result of Ms. Tung’s dismissal, the Firm had failed to properly join a necessary party.

That same day, the Firm filed a Motion for Reconsideration of the January 30, 2013 Order,

arguing that dismissal of its suit against Ms. Tung was inappropriate. Ms. Tung filed an

Opposition to the Firm’s Motion for Reconsideration on March 8, 2013.9

       The circuit court held a hearing on these motions on March 18, 2013. During the

hearing, the trial judge walked through the timeline of this case, found no justification for the

delay in service, presumed prejudice from the delay, and ultimately denied the Firm’s Motion

for Reconsideration and dismissed its suit against Ms. Tung with prejudice:

              [THE COURT]: . . . In this case, the [Firm] case, the Court
              thinks that it is very comparable to the situation in Reed v.
              Cagan, 128 Md. App. 641, where there was no real explanation
              for the initial delay [in service], as filed in late 2011.

                     Summonses are issued. Nothing happens for six months.
              The Court issues the notice of contemplated dismissal. The
              Defense moves to dismiss for lack of service. There are two
              motions to dismiss, which are considered by the Court in August
              and September for different Defendants, each giving additional
              time for service. That additional time for service is not used.

                     There are two dismissals, September 28th, . . . November
              21st. Those dismissals were [without] prejudice. But again,
              potentially with the opportunity to seek to reopen and reserve.

                     So in effect the Court has given many, many warnings in
              this case that the case could be dismissed, the [Firm] versus
              Tung, for lack of adequate service.




       9
        The Firm also filed an amended complaint on March 8, 2013. The Firm failed to
include a comparison copy, as was required by Rule 2-341(e).

                                               13
                    And in terms of whether there is some justification for
             the delay, the Court really doesn’t find any justification for the
             delay, because all of the problems were problems basically of
             Plaintiffs’ own making.

                      The delay was your own making. The private [versus]
             public version of the complaint, or confidential or non-
             confidential version of the complaint, however you want to call
             it, the issue was of your own making.

                    The, I think, misconstrue [sic] of the communications
             with counsel as to whether they would accept service or serve
             themselves and just take notice of what was in the Court’s file
             instead of actually receiving it as required by the rules, was a
             problem of your own making.

                    The Court asked if you had written documentation that
             counsel had agreed to accept some other arrangement and that
             has not been provided to the Court’s satisfaction.

                    So I think really there is no justification for the delay.
             The prejudice is presumed—the Court could infer actual
             prejudice in terms of all of the legal services that the Defense
             has had to pay for, just litigating on this one issue, all of
             Plaintiffs’ making.

                    So the Court is going to deny the motion to reconsider in
             the Firm [versus] Tung case. . . . And recognize that that
             dismissal has become one which is with prejudice after the
             passage of more than 30 days.

(Emphasis added.) On March 22, 2013, Judge Caroom entered an order denying the Firm’s

Motion for Reconsideration, dismissing the Firm’s case against Ms. Tung, and dismissing

the Firm’s case against the BIO Defendants for failure to state a claim and based on the

dismissal of Ms. Tung, all dismissals with prejudice. The Firm appealed from that order.




                                            14
                                    II. DISCUSSION

       The Firm raises the following questions for our review:

              1.     Whether the Appellees had been served and jurisdiction
                     had been conferred.

              2.     Whether the trial judge erred in his two orders dismissing
                     the case against all Appellees.

              3.     Whether the combined actions of two judges gave the
                     appearance of impropriety, partiality, and prejudicial
                     influence.

       We affirm the circuit court’s decision to dismiss the Firm’s complaint against both

Ms. Tung and the BIO Defendants. The Firm did not effect proper service upon Ms. Tung,

and despite multiple opportunities, the Firm failed to cure this jurisdictional defect, so

dismissal was proper under both Rules 2-121(a) and 2-507(b). And although the Firm

effected service upon the BIO Defendants, the court appropriately dismissed its complaint

for failure to state a claim because the complaint failed to address a necessary predicate of

its legal malpractice claim—the existence of an attorney-client relationship between the Firm

and the BIO Defendants.10      Finally, the Firm failed to preserve the issue of judicial

impropriety for review.




       10
          Because, as we explain, the circuit court appropriately dismissed the Firm’s suit
against the BIO Defendants on the basis of the Firm’s failure to state a claim upon which
relief could be granted, we need not address whether Ms. Tung was a necessary party or, in
turn, whether the dismissal of the Firm’s suit against her warranted dismissal of its suit
against the BIO Defendants.

                                             15
       A.     The Circuit Court Properly Dismissed The Firm’s Claims Against
              Ms. Tung For Insufficient Service Of Process.

       “‘It is fundamental that before a court may impose upon a defendant a personal

liability or obligation in favor of the plaintiff or may extinguish a personal right of the

defendant it must have first obtained jurisdiction over the person of the defendant.’”

Flanagan v. Dep’t of Human Res., 412 Md. 616, 623-24 (2010) (quoting Lohman v. Lohman,

331 Md. 113, 125 (1993)). A court obtains in personam jurisdiction over a defendant when

that defendant is “‘notified of the proceedings by proper summons.’” Id. at 624 (quoting

Lohman, 331 Md. at 130). “[T]he court has no jurisdiction over [a defendant] until such

service is properly accomplished,” or until service “‘is waived by a voluntary appearance by

the defendant, either personally or through a duly authorized attorney.’” Id. A party’s failure

to comply with the Maryland Rules governing service of process “constitutes a jurisdictional

defect that prevents a court from exercising personal jurisdiction over the defendant.” Id.

(citing Lohman, 331 Md. at 130).

       “The ‘abuse of discretion’ standard of review is applicable to the issue of whether an

appellate court should reverse the Circuit Court’s decision to dismiss an action for ‘lack of

jurisdiction.’” Hariri v. Dahne, 412 Md. 674, 686 (2010). “‘[T]here is an abuse of discretion

where no reasonable person would take the view adopted by the [trial court] . . . or when the

court acts without reference to any guiding principles.’” Id. at 687 (internal quotation marks

omitted) (quoting Pasteur, Inc. v. Skevofilax, 396 Md. 405, 418 (2007)). “In sum, to be

reversed ‘[t]he decision under consideration has to be well removed from any center mark

                                              16
imagined by the reviewing court and beyond the fringe of what that court deems minimally

acceptable.’” Id. (quoting Pasteur, Inc., 396 Md. at 419).

              1.     The Firm did not effectively serve process on Ms. Tung.

       The Firm contends that no jurisdictional defect existed, and that dismissal was

improper, because Ms. Tung and her counsel had been personally served with summons. The

Firm made three attempts to serve Ms. Tung: first, on June 19, 2012, by delivery of the Non-

Confidential Complaint to Ms. Tung; second, on September 6 and 7, 2012, by delivery of the

Confidential Complaint to Ms. Tung’s counsel; and third, on January 18, 2013, again by

delivery of the Confidential Complaint to Ms. Tung’s counsel. But for the circuit court to

obtain personal jurisdiction over Ms. Tung, the Firm was required to effect service of process

in accordance with Rule 2-121(a). See Lohman, 331 Md. at 130:

              Service of process may be made . . . (1) by delivering to the
              person to be served a copy of the summons, complaint, and all
              other papers filed with it; (2) if the person to be served is an
              individual, by leaving a copy of the summons, complaint, and all
              other papers filed with it at the individual’s dwelling house or
              usual place of abode with a resident of suitable age and
              discretion; or (3) by mailing to the person to be served a copy of
              the summon, complaint, and all other papers filed with it by
              certified mail requesting: “Restricted Delivery—show to whom,
              date, address of delivery.”

Md. Rule 2-121(a). None of the Firm’s attempts to serve Ms. Tung complied with this rule.

       The Firm’s first attempt to serve Ms. Tung—delivery of the summons and Non-

Confidential Complaint to her—did not amount to effective service. Effective service under

Rule 2-121(a) requires delivery of “a copy of the summons, complaint, and all other papers

                                             17
filed with it.” Md. Rule 2-121(a) (emphasis added). Delivery of the Non-Confidential

Complaint did not satisfy this rule because that version of the complaint was not the complete

version of the complaint filed with the court. Service of the complaint filed with the court

is necessary because “‘[t]he purpose of service of process is to give the defendant fair notice

of the action against him and the resulting fair opportunity to be heard.’” Mooring v.

Kaufman, 297 Md. 342, 350 (1983) (quoting 1964 Md. Laws, Chap. 95); see also West Coast

Theater Corp. v. City of Portland, 897 F.2d 1519, 1529 (9th Cir. 1990) (“[S]ervice of an

incomplete draft complaint which was seven pages shorter than the complaint filed cannot

be deemed to constitute compliance with [Fed.R.Civ.P. 4(m)11 ] because that Rule requires

service of the filed complaint.”). The Non-Confidential Complaint, although also filed with

the court, contained only “a description of the parties and the claims for notice purposes,”

and could not provide Ms. Tung with fair notice of the action against her. Only the

Confidential Complaint could provide such notice.

       The Firm’s second and third attempts to serve Ms. Tung—delivery of the summons

and Confidential Complaint to her counsel—also did not amount to effective service.

Although a plaintiff, in certain circumstances, can serve an individual by service upon an




       11
          The Ninth Circuit, in West Coast Theater, found that service of a draft complaint
did not comply with Federal Rule 4(j), the predecessor rule to current Rule 4(m). 897 F.2d
at 1529. Rule 4(m) mirrors Rule 2-507(b): each rule provides that a plaintiff’s failure to
serve a defendant precludes a court from obtaining jurisdiction over that defendant, and that
the failure to serve a defendant within 120 days of filing of the complaint warrants dismissal
of the case without prejudice.

                                              18
agent, that agent must be “authorized by appointment or by law to receive service of process

for that individual,” Md. Rule 2-124(b) (emphasis added), and no such authorization existed

here. Although, at the January 28, 2013 hearing, the Firm claimed to have received a letter

from Ms. Tung’s counsel agreeing to accept service on her behalf, the Firm could not

produce evidence of Ms. Tung’s authorization when the court asked for it:

              THE COURT: Let me ask you to go—and if you are saying that
              there is correspondence from counsel by which they agree to
              accept service, go ahead and pull that out and we can make that
              an exhibit for today. Show it to opposing counsel and see if they
              agree or have anything else that the Court should consider.

              (Pause.)

              [COUNSEL FOR THE FIRM]: Your Honor, obviously we have
              a lot of paperwork to go through.

                                         *   *    *

              [COUNSEL FOR THE FIRM]: It appears we don’t have the
              letter with us in Court right now, Your Honor. However, we
              would be happy to go back to our office with the more complete
              record and provide that to you.

              [COUNSEL FOR MS. TUNG]: On behalf of my firm, Your
              Honor. This represents Ms. Tung. You know, there is no
              correspondence from us agreeing to accept service.

And without authorization from Ms. Tung that her counsel could be served on her behalf, the

Firm’s attempts to serve her counsel were ineffective.

       The Firm also argues that service of the Confidential Complaint on Ms. Tung’s

counsel was proper because counsel had entered a general appearance. This argument flows



                                             19
from an incorrect legal premise. An attorney’s appearance on behalf of a client affects only

filing of pleadings other than original pleadings. Service of an original pleading, “the first

pleading filed in an action against a defendant,” Md. Rule 1-202(s), is governed by Rule 2-

121(a), the rule applicable to service of process. See Francz v. Francz, 157 Md. App. 676,

688 (2004). Service of pleadings and papers other than original pleadings, on the other

hand, is governed by Rule 1-321, which does, in fact, permit service upon an attorney who

has entered an appearance. See Rule 1-321(a).

       Here, the Firm argues that its service of the Confidential Complaint, its original

pleading, was properly made on counsel because counsel had entered an appearance. But,

as we explained, the rules governing service of process (applicable to service of original

pleadings, see Francz, 157 Md. App. at 688) do not permit service of an individual by service

upon counsel without prior authorization. See Md. Rule 2-124(b). So even if Ms. Tung’s

counsel had entered an appearance, and we make no findings in that regard, the Firm still

needed to serve the Confidential Complaint on Ms. Tung herself.

       The Firm’s failure to effect service on Ms. Tung left the circuit court without personal

jurisdiction over her. The only other possible avenue through which the court could obtain

personal jurisdiction was through a waiver of service and consent by Ms. Tung. See

Flanagan, 412 Md. at 624 (“[T]here can be no judgment nor decree in personam unless the

defendant has been notified of the proceedings by proper summons, for the court has no

jurisdiction over him until such service is properly accomplished, or is waived by a voluntary



                                              20
appearance by the defendant, either personally or through a duly authorized attorney.”

(quoting Lohman, 331 Md. at 130)). As we explain next, no such waiver or consent

occurred.

                2.     Ms. Tung did not consent to jurisdiction or waive her right
                       to service of process.

       The Firm argues next that “[j]urisdiction is conferred [and objections to service issues

are waived] when a party makes a voluntary appearance,” and that Ms. Tung entered a

voluntary appearance through two avenues: first, by failing to comply with Rule 2-322(a),

which, according to the Firm, “requires that no motion or pleading . . . be filed before any

motion to dismiss is filed”; and second, by filing “a pleading addressing in any way any

subject other than jurisdiction.” The Firm’s arguments are premised upon both an incorrect

timeline of this case and a misunderstanding of the law.

       Assuming for the moment that the Firm was correct (which, as detailed below, is not

the case), the Firm would have to establish that Ms. Tung filed a pleading or motion 12 before

she filed her Rule 2-322(a) Motion to Dismiss. In support of this argument, the Firm

contends that “the first pleading filed by [Ms.] Tung was an Opposition to Motion to Defer

Dismissal. Thus, as of August [20], 2012 when that motion was filed and served, [Ms.] Tung

had waived Rule 2-322(a) defenses and had voluntarily consented to the jurisdiction of the

court.” The docket tells a different story: Ms. Tung filed her Motion to Dismiss, raising Rule




       12
            As we explain later, filing an answer waives the defenses listed in Rule 2-322(a).

                                               21
2-322(a) defenses, on July 16, 2012, more than a month before she filed her Opposition to

the Firm’s Motion to Defer Dismissal on August 20, 2012.13 So on this basis alone, the

Firm’s argument that Ms. Tung consented to jurisdiction by failing to raise Rule 2-322(a)

defenses in a motion to dismiss filed before any other pleading or motion fails.

       But we don’t even get to that hypothetical because the Firm is wrong about the law.

The Firm argues that a defendant waives Rule 2-322(a) defenses by filing any motion or

pleading before a motion to dismiss raising those defenses. The Firm is incorrect. Instead,

a party waives the defenses listed in Rule 2-322(a) only when that party files an answer

before raising those defenses. See Md. Rule 2-322(a) (“The following defenses shall be

made by motion to dismiss filed before the answer . . . : (1) lack of jurisdiction over the

person, . . . (3) insufficiency of process, and (4) insufficiency of service of process. If not

so made and the answer is filed, these defenses are waived.” (Emphasis added.)).14



       13
        The Firm also cannot plead ignorance here—it filed a motion in response to Ms.
Tung’s Motion to Dismiss on August 17, 2012, before she filed her Opposition to the Firm’s
Motion to Defer Dismissal.
       14
          The Firm relies on Chapman v. Kamara, 356 Md. 426 (1999), and LVI
Environmental Services, Inc. v. Academy of IRM, 106 Md. App. 699 (1995), in support of
its waiver argument. But Chapman does not stand for the proposition that the filing of any
pleading waives the defenses listed in Rule 2-322(a), see 356 Md. at 438 (“Once a party files
an answer without raising the defense of insufficient service of process, that defense
ordinarily is waived.” (citing Md. Rule 2-322(a)). As to LVI (and a prior case on which the
LVI Court relied, McCormick v. St. Francis de Sales Church, 219 Md. 422, 428 (1959)),
these cases suggest simply that under some circumstances, a party may be estopped
from asserting lack of personal jurisdiction when that party has sought affirmative
relief from the court that could only be granted if the court were to have jurisdiction.
                                                                                 (continued...)

                                              22
       We recognized this principle in Smith v. Cylus, 147 Md. App. 78 (2002), and rejected

the same argument the Firm raises now. In Smith, the appellant argued that the appellee had

“waived the defense of improper venue when [the appellee] served [appellant] with a request

for admissions” because “[p]ursuant to Rule 2-322, the issue of venue is a mandatory defense

which must be plead before any initial filing by the defendant.” Id. at 80 (emphasis added)

(internal quotation marks omitted). We rejected this argument because only an answer

waives the mandatory defenses listed in Rule 2-322(a):

                 While appellant is correct that Rule 2-322 governs mandatory
                 defenses, she misunderstands the rule. Rule 2-322(a) reads:
                 “The following defenses shall be made by motion to dismiss
                 filed before the answer, if an answer is required: (1) lack of
                 jurisdiction over the person, (2) improper venue[, (3)
                 insufficiency of process, and (4) insufficiency of service of
                 process].” (Emphasis added.) In the case sub judice, appellee
                 never filed an answer. Therefore, she has not waived the
                 defense of improper venue.

Id. at 81 (emphasis added).15 So even if Ms. Tung had filed her Motion to Dismiss after the

Opposition Motion, which she didn’t, she still would not have waived her right to assert

jurisdictional defenses because she had yet to file an answer.




       14
            (...continued)
This decision simply prohibits a litigant from using certain defenses as a shield even
as he or she seeks dismissal wielding the sword of a jurisdictional attack.
      15
        We pointed out in Smith that this understanding of Rule 2-322 is premised upon “a
predecessor to that rule that required a motion to dismiss [asserting a mandatory defense] be
made prior to filing of any pleading.” 147 Md. App. at 81 n.1.

                                              23
              3.      The Firm’s failure to serve Ms. Tung warranted dismissal.

       The Firm contends next that dismissal of its case against Ms. Tung was improper even

if its attempts to serve her were insufficient. It raises three arguments: first, that dismissal

was an inappropriate remedy; second, that the circuit court improperly considered Rule 2-507

in denying its Motion for Reconsideration; and third, that Ms. Tung failed to demonstrate

sufficient prejudice to support dismissal.

                      i.     Dismissal is an appropriate remedy.

       The Firm’s first contention, that dismissal was improper even if its service on Ms.

Tung was insufficient, fails as a matter of law.16 Quoting Flanagan v. Department of Human

Resources, 412 Md. 616 (2010), the Firm argues that “[d]ismissal is not an automatic remedy

for delayed service.” Id. at 631. The Firm reads Flanagan selectively and ignores the context

of the language it quotes. In Flanagan, the Court of Appeals was not reviewing a circuit

court’s decision to dismiss a suit for service defects, as we are here—it was responding to

a request for dismissal for insufficient service raised for the first time on appeal. The Court

recognized that although the appellant was not served in a timely manner under Rule 2-

507(b), an appellate court is not empowered to dismiss a case for untimely service because

“[d]ismissal is not an automatic remedy for delayed service.” Id. The Court explained

instead that the decision whether to dismiss for delayed service “rests in the sound discretion




       16
         The Firm’s argument on this point is limited. In support, it provides only brief
quotations from three cases and it does not apply the law it cites to the facts.

                                              24
of a trial judge in the first instance, based on his or her weighing of the balance of the rights,

interests, and reasons of the parties for the delay and the public demand for prompt resolution

of litigation.” Id. (citing Langrall, Muir & Noppinger v. Gladding, 282 Md. 397, 400-01

(1978)); see also Reed v. Cagan, 128 Md. App. 641, 650 (1999) (“Appellee was not served

with process for approximately two years from the time the complaint was filed and the

original process was issued against him. Thus, there is no question that the case was subject

to dismissal, in the court’s discretion.” (Emphasis added.)). The circuit court, finding that

the Firm had not served Ms. Tung, was empowered in its discretion to dismiss the case, and

we see no abuse of that discretion here.

                      ii.     Dismissal under either Rule 2-121(a) or Rule 2-507(b)
                              was proper.

       The parties disagree over the rule upon which the circuit court relied in dismissing the

case. The Firm claims that dismissal pursuant to Rule 2-322(a) (for insufficiency of service)

was all that was at issue in its Motion for Reconsideration and that the court erred by denying

its motion after the March 18, 2013 hearing on the basis of Rule 2-507(b) (for lack of

jurisdiction). Ms. Tung counters that the Firm re-raised issues relating to Rule 2-507(b) in

its Motion for Reconsideration. Although the court could perhaps have stated more clearly

the rule on which it relied, we need not resolve the question because the Firm loses both

ways: at no point did the Firm effect service upon Ms. Tung in compliance with Rule 2-

121(a), which supports dismissal under Rule 2-322(a), and the Firm’s service failure created

a jurisdictional defect, which supports dismissal under Rule 2-507(b).

                                               25
       Dismissal pursuant to Rule 2-322(a) was proper because, as we established above, the

Firm never properly served Ms. Tung in accordance with Rule 2-121(a). The Firm’s first

service failure (delivery of the Non-Confidential Complaint to Ms. Tung) was the basis for

Ms. Tung’s first Rule 2-322(a) Motion to Dismiss, filed on July 16, 2012. Although it is

undisputed that this service attempt did not comply with Rule 2-121(a), the court had the

authority to “dismiss the action or grant such lesser or different relief as may be appropriate,”

Md. Rule 2-322(c), and, in the August 28, 2012 Order, the court elected to grant different

relief. Specifically, the court denied Ms. Tung’s Motion but ordered, first, that the Firm was

to “re-serve a copy of the Complaint and all accompanying papers upon [Ms.] Tung, and

submit a new affidavit of service to the Court within ten (10) days from the date this Order

is docketed,” and second, that if the Firm again failed to serve Ms. Tung, the action would

be dismissed. The Firm conceded at oral argument that it never personally served Ms. Tung

after this point, but it argues that its delivery of the summons and Confidential Complaint to

Ms. Tung’s counsel shortly thereafter in September 2012 satisfied the August 28, 2012

Order. It did not, and the circuit court properly made this finding in its November 21, 2012

order. Even so, the court gave the Firm one more chance:

              [T]he Court having determined that, as of the date of this Order,
              it has no in personam jurisdiction over any defendant in this
              matter, it is this 19th day of November 2012, by the Circuit
              Court for Anne Arundel County:

                     ORDERED, that this case is dismissed without prejudice
              as to all persons named as a defendant to this action as of the
              date of this order (individually, “Defendant”); and it is,

                                               26
                      ORDERED, that Plaintiff may request one additional
                summons pursuant to Rule 2-112(a) for each Defendant,
                provided the request is made not later than 7 days from the date
                on which this Order is docketed (“Final Summons”); and it is,

                       ORDERED, that this dismissal shall be stricken as to any
                Defendant over whom the court acquires in personam
                jurisdiction as a result of service pursuant to Rule 2-121 of the
                Final Summons for that Defendant; and it is,

                        ORDERED, that on request of a Defendant, an order of
                dismissal with prejudice shall be filed as to any Defendant over
                whom the court has not acquired in personam jurisdiction as set
                forth in the preceding paragraph . . . .

But the Firm again delivered the summons and Confidential Complaint to Ms. Tung’s

counsel on January 18, 2013, and the court, after the January 28, 2013 hearing, reached the

same conclusion. Following up on its November 21, 2012 Order, the court entered an order

on January 30, 2013, dismissing the Firm’s case with prejudice, an appropriate remedy under

Rule 2-322(a).17

       The court would also have been justified in dismissing the Firm’s case pursuant to

Rule 2-507(b), which governs dismissal for lack of jurisdiction.18 On appeal, however, the

       17
         Although the order doesn’t note this explicitly, the court also declared as moot the
motions to dismiss for failure to comply with Rule 2-507.
       18
            Rule 2-507(b) governs dismissal for lack of jurisdiction and reads as follows:

                An action against any defendant who has not been served or
                over whom the court has not otherwise acquired jurisdiction is
                subject to dismissal as to that defendant at the expiration of 120
                days from the issuance of original process directed to that
                defendant.
                                                                                     (continued...)

                                               27
Firm argues that the court’s consideration of Rule 2-507(b) during the March 18, 2013

hearing on its Motion for Reconsideration was inappropriate for two reasons: first, because

the court considered the issues despite finding them to be moot in its January 30, 2013 Order,

and second, because dismissal pursuant to Rule 2-507(b) cannot be pursued by a party, as it

is only a procedural tool to be used by the clerk of the court. Each argument is unavailing.

       It was the Firm that re-raised arguments relating to Rule 2-507(b) in its Motion for

Reconsideration of the January 30, 2013 Order, despite the court’s finding in that order that

Rule 2-507(b) issues were moot. In its motion, the Firm argued that the court “should not

require dismissal in the instant case, regardless of whether the multiple personal and

representative services made were proper, because Defendant Tung has not been prejudiced

pursuant to Rule 2-507.” Presumably in response to this argument, the court, at the hearing

on the Motion for Reconsideration, addressed several issues relevant to a Rule 2-507(b)

analysis—specifically the Firm’s justification for delay and prejudice to Ms. Tung as a result

of the delay.

       The Firm also argues that the court wrongly mingled consideration of the Rule 2-507

and Rule 2-322(a) motions to dismiss. Specifically, the Firm relies on Thomas v. Ramsburg,

99 Md. App. 395, 399 (1994), and contends that the court erred by considering Rule 2-507(b)

as “an offensive weapon for the defendants, instead of an administrative procedure for the



       18
            (...continued)

Md. Rule 2-507(b).

                                             28
clerk.” It reasons, again relying on Thomas, that the language of Rule 2-507 does not

contemplate motions filed by parties directly with the court. The Firm’s contention fails for

two reasons: first, Rule 2-507 did not arise here from a motion Ms. Tung filed with the court,

and second, even if it had, the court’s consideration of Rule 2-507(b) in the scope of a Rule

2-322(a) motion to dismiss would have been appropriate.

       With respect to the first basis, the Firm overlooks that fact that Ms. Tung never used

Rule 2-507 as an “offensive weapon,” as she never filed a motion to dismiss raising issues

concerning Rule 2-507(b). Rule 2-507(b) was only considered by the court through its own

initiative and through arguments raised by the Firm.        That rule arose initially in the

Notification of Contemplated Dismissal that the court issued administratively. Ms. Tung’s

first Motion to Dismiss, filed on July 16, 2012, was filed pursuant to Rule 2-322(a) and

concerned insufficiency of service under Rule 2-121(a), not jurisdictional defects, and her

second Motion to Dismiss, filed on October 31, 2012, relied exclusively on the Firm’s failure

to comply with the court’s order entered on August 28, 2012. Only after the court entered the

January 30, 2013 Order dismissing the case with prejudice pursuant to Rule 2-322(a) did the

court look to Rule 2-507. And it only did so because the Firm raised the issue in its Motion

for Reconsideration.

       Also, even if Ms. Tung had raised Rule 2-507(b) arguments in a Rule 2-322(a) motion

to dismiss, the court could have properly considered such a motion. The Firm reads Thomas

too broadly to the contrary. Thomas provides that “[t]he plain language of Rule 2-507 does



                                             29
not directly anticipate parties to an action filing motions to dismiss for lack of prosecution,”

and that “only . . . the clerk of the court should initiate such dismissal proceedings.” 99 Md.

App. at 399.    But Thomas refers to subsection (c) of Rule 2-507, governing lack of

prosecution, whereas, here, the court’s consideration of Rule 2-507 was focused upon

subsection (b), governing lack of jurisdiction. A nearly identical argument arose in Reed v.

Cagan,128 Md. App. 641 (1999), and the Court’s reasoning in rejecting the Firm’s argument

applies equally here:

               Appellant argues that appellee had no right to file a motion to
               dismiss [pursuant to Rule 2-322(a)] directly with the court based
               on Rule 2-507(b), and that for the Rule to have any application
               to appellee’s motion to dismiss, the clerk must have initiated the
               dismissal, either on its own, or after a request by appellee.
               Appellant relies on Thomas v. Ramsburg, 99 Md. App. 395
               (1994), for this proposition. We find Thomas to be inapposite
               and disagree with appellant’s conclusion.

                                          *    *    *

               In Thomas, this Court addressed the appropriate procedure when
               a defendant moved to dismiss a case for lack of prosecution
               under Rule 2-507(c).

                                          *    *    *

               In Thomas, the plaintiff filed his complaint, defendant answered,
               and discovery ensued. See Thomas, 99 Md. App. at 397. When
               more than a year had passed without any docket entries in the
               case, the defendant moved to have the case dismissed pursuant
               to Rule 2-507(c). See id. The trial court granted the motion and
               the plaintiff appealed. See id. We held that a defendant seeking
               to have a case dismissed for lack of prosecution under
               subsection (c) had no right to file a motion directly with the
               court, and that the dismissal had to be initiated by the clerk’s

                                              30
              filing a notice of contemplated dismissal pursuant to Rule 2-
              507(d). See id. at 410-11.

                                          *    *     *

              The distinction between the present case and Thomas lies in . . .
              the difference between a dismissal under subsection (c) for lack
              of prosecution, and one under subsection (b) for lack of
              jurisdiction . . . . Thomas involved a dismissal under subsection
              (c) of Rule 2-507, for the plaintiff’s failure to prosecute the case.
              A dismissal under subsection (b) of Rule 2-507 for lack of
              jurisdiction arising from a failure to serve the defendant raises
              different concerns, and should be governed by different
              standards than a dismissal for lack of prosecution under
              subsection (c).

Id. at 649-52. A Rule 2-507(b) defense for lack of jurisdiction could, therefore, have been

raised through a motion filed pursuant to Rule 2-322(a), see id. at 655, but that never

happened here. Ms. Tung’s motions to dismiss relied exclusively on the Firm’s failure to

comply with the service requirements of Rule 2-121(a).

       The court nevertheless considered Rule 2-507(b) during the March 18, 2013 hearing,

and the Firm argues that the court failed to require a showing of prejudice by Ms. Tung. As

before, we addressed a similar set of circumstances in Cagan,128 Md. App. 641. In that

case, like here, the appellant argued “that the trial court erred in dismissing his suit on the

ground of a delay in service pursuant to Rule 2-507(b) because appellee failed to prove

prejudice.” Id. at 647. Although the trial court in that case “did not identify the specifics of

how the prejudice to appellee from the two-year delay in service manifested itself,” the Court




                                               31
“[did] not consider a specific demonstration of prejudice to be required.”19 Id. at 648. We

explained that a “more specific delineation and thereby a stronger showing of prejudice

might be appropriate had appellant identified any justification for his failure to serve

appellant for two years.” Id. at 649 (emphasis added). We found that “appellant did not

proffer any justification for his two-year delay in service” or any “reason why he would have

had any difficulty serving appellee,” despite the fact “that he was aware of appellee’s status

as a practicing attorney in Baltimore with offices within a few blocks of the circuit court.”

Id. at 648.

       The same circumstances are present here. The Firm was well aware of Ms. Tung’s

status as a practicing attorney and knew her address, but it still did not provide a valid

justification for failing to serve her. And like Cagan, the trial court did not explain its

finding of prejudice, but presumed prejudice from the circumstances. (The court stated that

it “could infer actual prejudice in terms of all the legal services that the Defense has had to

pay for, just litigating on this one issue, all of Plaintiffs’ making.”) Moreover, like Cagan,

the Firm brought suit shortly before the expiration of the statute of limitations, but unlike

Cagan, where the appellee was served two years from filing of the complaint, id. at 649,

service never occurred here. We do not require a more specific delineation of prejudice: as



       19
         In Cagan, the Court found that prejudice existed as a result of the fact that appellee
missed opportunities to engage in discovery undertaken by other parties to that litigation and
“from the fact that suit was not filed until three days before expiration of the statute of
limitations, and thus service was not achieved until almost two years after the limitations
period.” Cagan, 128 Md. App. at 648-49.

                                              32
we held in Cagan, “[i]n the absence of any justification for [the Firm’s] lengthy delay, . . .

the trial court acted within its discretion in drawing an inference of prejudice from the delay

itself.” Id.20

        B.       The Circuit Court Properly Dismissed The Firm’s Suit Against The
                 BIO Defendants For Failure To State A Claim.

        The circuit court dismissed the Firm’s cause of action against the BIO Defendants for

“professional negligence and legal malpractice” after finding that the complaint failed to state




       20
         We recognize that the language of Rule 2-507(e) provides that when an action is
dismissed for a violation of Rule 2-507, “the dismissal entered on the docket be ‘without
prejudice,’” Hariri v. Dahne, 412 Md. 674, 684 (2010) (holding dismissal with prejudice to
be inappropriate under the circumstances because the statute of limitations on the original
claim had not yet run at the time of dismissal). But although the Firm does not challenge the
dismissal with prejudice on that ground, there are circumstances that warrant dismissal with
prejudice, and this is such a case. In Hariri, we noted that dismissal with or without
prejudice is “of no consequence” when the applicable statute of limitations period has long
since concluded at the time of service:

                 [Cagan] involved the dismissal of a negligence action asserted
                 by the appellant, who was born on May 6, 1975, and—under the
                 “coming of age rule” established in Mason v. Board of
                 Education, 375 Md. 504, 514 (2003)—“attained 18 years of
                 age” by May 5, 1993. That action was (1) filed by the appellant
                 on May 3, 1996, (2) not served on the appellee until April 6,
                 1998, and (3) dismissed “with prejudice” on July 6, 1998.
                 Because the applicable statute of limitations had expired at the
                 end of the day on May 5, 1996, it was of no consequence
                 whether the dismissal was “with prejudice” or “without
                 prejudice.”

Id. at 685-86 (emphasis added) (citing Cagan, 128 Md. App. 641). So even if the court had
dismissed without prejudice, the Firm would have been barred by limitations from trying
again in any event.

                                               33
a claim upon which relief could be granted. Our standard of review on this posture is well-

understood:

              “In considering a motion to dismiss for failure to state a claim
              under Maryland Rule 2-322(b)(2), a court must assume the truth
              of all well-pleaded material facts and all inferences that can be
              drawn from them.” Rossaki v. NUS Corp., 116 Md. App. 11, 18
              (1997). The material facts setting forth the cause of action
              “‘must be pleaded with sufficient specificity. Bald assertions
              and conclusory statements by the pleader will not suffice.’”
              Adamson v. Correctional Med. Servs., Inc., 359 Md. 238, 246
              (2000) (quoting Bobo v. State, 346 Md. 706, 708-09 (1997)).

              On appeal, we view the well-pleaded facts of the complaint “in
              the light most favorable to the appellant,” Parker v. Kowalsky &
              Hirschhorn, P.A., 124 Md. App. 447, 458 (1999), to determine
              whether the trial court was legally correct in dismissing the
              complaint. Adamson, 359 Md. at 246. “The grant of a motion
              to dismiss is proper [only] if the complaint does not disclose, on
              its face, a legally sufficient cause of action.” Rossaki, 116 Md.
              App. at 18 (citation omitted).

Tavakoli-Nouri v. State, 139 Md. App. 716, 725 (2001).

       It is, appropriately, not hard to withstand a motion to dismiss, but the complaint must

“contain a clear statement of facts necessary to constitute a cause of action and a demand for

judgment for the relief sought.” Md. Rule 2-305. Both the complaint and first amended

complaint21 raise one cause of action against the BIO Defendants—professional negligence




       21
          There are few differences between the legal malpractice claims raised in the original
and amended complaint, so we refer to them together as the “complaint,” and will only make
distinctions between the two versions when necessary.

                                              34
and legal malpractice.22 To properly state a claim for legal malpractice, the Firm had to

allege facts to support a finding of “strict privity,” which requires a showing of “‘(1) the

attorney’s employment, (2) [the attorney’s] neglect of a reasonable duty, and (3) loss to the

client proximately caused by that neglect of duty.’” Blondell v. Littlepage, 185 Md. App. 123,

138 (2009) (quoting Flaherty v. Weinberg, 303 Md. 116, 128 (1985)). At the risk of stating

the obvious, “to hold an attorney liable for legal malpractice, an attorney-client relationship

must exist between the parties.” Ferguson v. Cramer, 116 Md. App. 99, 112 (1997) (citing

Cavacos v. Sarwar, 313 Md. 248, 253 (1988)). “[A] non-client third party, who may have

some other type of contractual relationship with the attorney, ordinarily is unable to maintain

a malpractice action as a matter of law because the attorney’s professional obligations are

only to the client.” Blondell, 185 Md. App. at 138. Therefore, a co-counsel relationship will

not suffice. Id. at 140 (finding that the appellant could not prevail in an attorney malpractice

action against the appellee because it was co-counsel to, and not a client of, the appellee).23


       22
         The amended complaint was filed over a year after the original complaint, but filing
was proper despite the delay. Under Rule 2-341(a), “[a] party may file an amendment to a
pleading without leave of court by the date set forth in a scheduling order or, if there is no
scheduling order, no later than 30 days before a scheduled trial date.” Md. Rule 2-341.
Here, the circuit court neither issued a scheduling order nor set a trial date, so the filing of
the Amended Complaint complied with Rule 2-341(a).
       23
         In Blondell, we rejected a party’s claim for legal malpractice based in a co-counsel
relationship because that relationship did not satisfy the strict privity requirement:

              Blondell does not style his suit as an attorney malpractice action,
              and indeed he could not because he was not a client of
              Littlepage. Rather, Blondell bases his claims on the co-counsel
                                                                                    (continued...)

                                              35
       The Firm has not pled any facts tending to show that it had anything more than a co-

counsel, as opposed to an attorney-client, relationship with the BIO Defendants.24 The record

demonstrates that the Firm’s client, Technical Furniture, had a matter before the USPTO

Appeal Board and was required to “designate a lead counsel and a back-up counsel who can

conduct business on behalf of the lead counsel.” 37 C.F.R. § 42.10(a).25 Ms. Tung, as the


       23
            (...continued)
                  relationship . . . . Nonetheless, the policy considerations
                  underlying the strict privity requirement apply with equal force
                  here. Blondell’s theory elevates co-counsel relationship to a
                  special status, allowing associated attorneys to sue one another,
                  seeking an affirmative recovery, as distinguished from
                  contribution or indemnification when sued as alleged joint
                  tortfeasors, on the basis of allegedly erroneous or improper
                  legal advice given to the client.
185 Md. App. at 140-41 (emphasis added).
      24
        The Firm also admits in its brief that its representation of Technical Furniture was
undertaken “jointly” with the BIO Defendants.
       25
            In promulgating 37 C.F.R. § 42.10, the USPTO explained the role of back-up
counsel:

                 The [USPTO] expects that lead counsel will, and back-up
                 counsel may, participate in all hearings and conference calls
                 with the [USPTO Board of Appeals] and will sign all papers
                 submitted in the proceeding. In addition, the role of back-up
                 counsel is to conduct business with the [USPTO] on behalf of
                 lead counsel when lead counsel is not available. Actions not
                 conducted before the [USPTO] (e.g., taking of depositions) may
                 be conducted by lead or back-up counsel.

Rules of Practice for Trials Before the Patent Trial and Appeal Board and Judicial Review
of Patent Trial and Appeal Board Decisions, 77 Fed. Reg. 48612, 48630 (Aug. 14, 2012) (to
                                                                            (continued...)

                                                 36
Firm’s attorney in charge of legal representation and filings before the USPTO, served as

lead counsel for Technical Furniture, and the BIO Defendants were retained by the Firm to

serve as backup counsel. So for this claim to survive, the Firm would need to plead an

attorney-client relationship between the Firm and the BIO Defendants. But at most, the BIO

Defendants’ professional duties flowed to Technical Furniture, the joint client of the BIO

Defendants and the Firm. We agree, therefore, that the Firm cannot state a claim for legal

malpractice claim against the BIO Defendants.26

       C.     The Firm Did Not Preserve Its Arguments Relating To Judicial
              Bias And The Appearance Of Impropriety.

       Finally, the Firm argues for the first time on appeal that the special assignment of the

case to a single judge gave the appearance of “impropriety, partiality, and prejudicial

influence.” It contends that impropriety arose from two sources: first, the letter Ms. Tung’s

counsel sent to Judge Davis-Loomis asking that the pending motions be specially assigned

to one judge and the court’s agreement to make such an assignment; and second, the mutual

involvement of Judge Caroom (the judge to whom the case was specially assigned) and Ms.

Tung’s counsel in an event called Chambers Chat, a bench-bar event held monthly by the

Anne Arundel County Bar Association. But the Firm did not challenge the special assignment



       25
        (...continued)
be codified at 37 C.F.R. pt. 42, cmt. 39).
       26
         Beyond this, the allegations raised by the Firm in both the original and amended
complaints regarding the BIO Defendants’ purported breaches of their duties are conclusory
at best.

                                              37
or seek recusal of Judge Caroom below, and by failing to do so failed to preserve these issues

for appellate review.

       To initiate recusal procedures and preserve the recusal issue for appeal, “a party must

file a timely motion” with the trial judge that the party seeks to recuse. Miller v. Kirkpatrick,

377 Md. 335, 358 (2003); see also Surratt v. Prince George’s County, 320 Md. 439, 468

(1990) (“[I]n order to trigger the recusal procedure we here prescribe, a motion must be

timely filed.”). A timely motion is one that is “filed ‘as soon as the basis for it becomes

known and relevant,’” Miller, 377 Md. at 358 (quoting Surratt, 320 Md. at 469), and “is not

one that represents ‘the possible withholding of a recusal motion as a weapon to use only in

the event of some unfavorable ruling.’” Id. Therefore, “a litigant who fails to make a motion

to recuse before a presiding judge in circuit court . . . waiv[es] the objection on appeal.”

Halici v. City of Gaithersburg, 180 Md. App. 238, 255 n.6 (2008) (citing Miller, 377 Md. at

358); see also Md. Rule 8-131(a) (“Ordinarily, the appellate court will not decide any . . .

issue unless it plainly appears by the record to have been raised in or decided by the trial

court.”); compare Traverso v. State, 83 Md. App. 389, 394 (1990) (finding that “no issue

concerning the recusal [of the trial judge] has been preserved for [appellate review]” because

the appellant “never asked the trial judge to recuse himself”), with Miles v. State, 88 Md.

App. 360, 368 (1991) (finding the filing of an affidavit to the circuit court asserting bias and

prejudice of a trial judge to be “sufficient to preserve the recusal issue”).




                                               38
       At the January 18, 2013 hearing, after the case was specially assigned to Judge

Caroom, the Firm had an opportunity to challenge the assignment and to have Judge Caroom

recused. The Firm declined to do so:

              [THE COURT:] Let me add one other thing, which is that
              normally the Court would expect a reconsideration to be
              considered by the same judge who issued the order; however,
              subsequent to those orders being passed the case was specially
              assigned to me.

              I then contacted the administrative judge and Judge Goetzke to
              discuss that question of who should rule on a motion to
              reconsider after the special assignment to a different judge. And
              the consensus that the Court got was that I should rule on them
              and that Judge Goetzke had no objection by ruling on them.

              So I am prepared to do that unless counsel wish to argue that we
              should sort of unassign the case in terms of the special
              assignment. Does anyone want to make that request, which
              would have to be directed to the administrative judge, or are we
              ready to go forward with that motion today if need be.

(Emphasis added.) We decline the Firm’s invitation that we remand the case and “require

that the case be set with a different circuit court judge chosen randomly in accordance with

the court’s standard procedure” when the circuit court never had the opportunity to consider

and decide this fact-specific and discretionary question in the first instance.

                                           JUDGMENT OF THE CIRCUIT COURT
                                           FOR ANNE ARUNDEL COUNTY
                                           AFFIRMED. COSTS TO BE PAID BY
                                           APPELLANT.




                                              39